Case 2:17-cv-11061-MCA-JAD Document 63 Filed 09/10/19 Page 1 of 1 PageID: 670
Case 2:17-cv-11061-MCA-SCM Document 60 Filed 09/04/19 Page 1 of 1 PagelD: 660


                                         LAW OFFICES OF
                          WONG, WONG            & ASSOCIATES, P.C.
RAYMOND H WONG *                       150 BROADWAY. SUITE 1588                         NEW JERSEY OFFICE
VALERIE Y C. WONG                         NEW YORK, NY 10038                        12 ROSZEL RD. STE A102
                                           PHONE (212) 566-8080                        PRINCETON. NJ 08510
                                        FACSIMILE (212) 566-8960                       PHONE (609) 520-1668
                                                                                   FACSIMILE: (609) 520-1 168
 ROBERT JUN
 NATALYA RUTCHYK *                                      ‘ft 5      Ve cQ-
 EFRAIM 5. LIPSCHUTZ               (s
 DOUGLAS DOOLING, JR. 0
 ARDINEZ DOMGJONI                                                         S   cc c.       5
                                                f— c€
                                                                                         W
 *
   MEMBER NY & NJ BARS                 •_
   MEMBER NY BAR
 0 MEMBER NJ BAR
                                                                v                C0 e           t
 September 4, 2019                                                 CVVc
                                         Th-
 Magistrate Judge Steven C. Mannion                      II   (           %—    —Q)
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101                                                             SO ORDER
                                                                                 s/Steven
 Re:     Kenneth Chang a/kla Kan Zhang v. The Bank of New York
         Civ. Action No.:    2:17-cv-11061
                                                               Date
         June 25, 2019 Scheduling Order

 Dear Judge Mannion:

 This Firm represents Kenneth Chang a/k/a Kan Zhang (‘Plaintiff’) in the above entitled action.
 The parties met with Your Honor on August 6. 2019 regarding discovery matters. Subsequently,
 Your Honor signed a Supplemental Scheduling Order setting deadlines for discovery. These
 included deadlines for when the depositions are to be completed. Our firm conferred with
 opposing counsel regarding dates to take Defendants’ depositions. We provided dates on which
 our lead counsel, Valerie Wong, is available to take the depositions. Defendants responded that
 they are unavailable on any of the dates provided by our firm. We are therefore forced to request
 from the judge an extension for conducting depositions.

 Additionally. in the Supplemental Scheduling Order, Your Honor ordered that at the next
 settlement conference, scheduled for October 30, 2019, lead trial counsels must appear at the
 conference. Plaintiffs lead trial counsel will not be able to appear because she will be in
 Philadelphia for a trial in federal court. If the Court wishes to set up another telephone
 conference, please let this Firm know.

 Thank you for your attention to this matter.

                                                                   for Plaintiff
                                                                   /s/ Raymond H. Wong
                                                                   Raymond H. Wong
